This proceeding is brought to interpret a clause of the will of Hanorah Tiernay. The clause now before the court provides that a sister of testatrix shall have "the use of my house, outbuildings, land, furniture and all appurtenances, also the interests from my deposits" in three certain banks, "to use during her lifetime, and after her death the said interests and principal are all to be given to my grandniece, Delia Burke." The sole question is whether the real estate of testatrix passed under this clause to Delia Burke on the death of the sister, or whether the real estate descended to the heirs-at-law of the testatrix.
The will is not artificially drawn, but the intent of the testatrix in my opinion appears to be clear that she intended that only the sums on deposit in the banks should go to Delia Burke, so that testatrix died intestate as to the remainder in the real estate after the death of the sister as life tenant. *Page 147 
This conclusion is reached from an examination of the words used by the testatrix. The language used creates a life interest in the various kinds of property enumerated. These are set forth as being "my house, outbuildings, land, furniture and all appurtenances" as one group, and then there is a distinct clause which is set forth as "also the interests on my deposits." Thus the income from the bank deposits, three in number, are specifically referred to by the word "interests." In making the provision for a disposition after death of the life tenant, no mention is made of the house, outbuildings, land, furniture or appurtenances. The sole provision upon the death of the life tenant is that "the said interests and principal" are to go to Delia Burke. The words "the said interests" can only refer to the interests on the bank deposits. It is argued that the word "principal" refers not only to the bank deposits but also refers to the house, outbuildings, land, furniture and appurtenances. To give this meaning to the word "principal" in my opinion requires a highly strained construction of the word. In its ordinary meaning principal means a sum or fund which is producing interest and conveys no idea of land or any right therein. Particularly in the use in the clause in question as coupled with the unquestionable use of the word "interests" to mean the proceeds of the bank deposits, the word "principal" clearly refers to these deposits and can have no reference to the real estate.
Therefore no remainder in the real estate was devised to Delia Burke and the realty descended to the heirs-at-law of the testatrix. A decree accordingly will be advised. *Page 148